Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 1 of 6




                     Exhibit 1
          Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 2 of 6



September 27, 2019

Eric S. Rosen, Justin D. O’Connell, Leslie A. Wright, and Kristen A. Kearney
Assistant United States Attorneys
United States Attorney’s Office
John Joseph Moakley United States Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

United States v. Sidoo et al., No. 19-cr-10080

Dear Counsel,

The government has taken the position that it possesses no exculpatory evidence or information
within the meaning of Local Rule 116.2(b)(1). See May 30, 2019 letter from Eric S. Rosen.
Apparently relying on that position, the government has failed to disclose any FBI form 302
memoranda, and has not disclosed any information originating from witness interviews or grand
jury testimony. However, the categories of evidence and information described in this letter—
whether contained in contemporaneous documents (e.g., emails, text messages, Skype messages
or other instant messages, or audio recordings) or learned from witnesses (e.g., interviews,
depositions, or grand jury testimony)—are exculpatory under Local Rule 116.2(a)(1), Brady v.
Maryland, 373 U.S. 83 (1963), and Brady’s progeny. We therefore ask that you produce these
categories of evidence and information forthwith, as Local Rules 116.2(b)(1) and 116.1(c)(1)
required their production 28 days from our clients’ May 2019 arraignments.

Our requests refer to the time period prior to March 2019. They use the following definitions (in
which “includes” and “including” denote inclusion without limitation):

     •        “Advised” includes stated, suggested, recommended, told, gave information, offered,
              or made a representation, directly or indirectly.

     •        “Clients” includes Rick Singer’s actual client, potential clients to whom he sought to
              provide services, and persons he claims to have been his clients; it includes the student
              applicants and any family members or guardians with whom Singer interacted or
              claimed to have interacted.

     •        “Colleges” includes all colleges, graduate schools, and universities relevant to this
              matter, including all colleges, graduate schools, and universities to which Clients
              applied, and all colleges, graduate schools, and universities with whom Rick Singer
              communicated or claimed to have communicated about student admissions.

     •        “Educational institutions” includes Colleges, high schools, and public school districts.

     •        “Evidence” includes documents, recordings, or information in any form.

     •        “The Key” includes The Edge (d/b/a The Key), the Key Worldwide Foundation, and
              all related organizations.


 AMERICAS 101120415
          Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 3 of 6



     •        “Payments” includes all transfers of money, however described and for whatever
              purpose.

     •        “Rick Singer” includes all persons affiliated or working, directly or indirectly, with
              Rick Singer or The Key.

     •        “Personnel” of a College excludes any individual who, at the time of the relevant acts
              or events, was receiving funds for personal use from Rick Singer; but otherwise
              includes staff of the athletics department, the admissions office, the advancement
              office, and the president’s office.

The categories of Evidence we request (divided among topical headings for convenience only)
are the following:

                           Evidence Regarding Rick Singer’s Representations
                                              to Clients

1.        All Evidence that Rick Singer advised Clients that Payments from Clients to The Key
          would be (a) transferred, directly or indirectly, to Educational Institutions; (b) used,
          directly or indirectly, to fund academic, athletic, or other school-related programs; or
          (c) used solely for charitable purposes.

2.        All Evidence that Rick Singer advised Clients that Payments from Clients to a College
          athletic coach, whether directly or via The Key, would ultimately benefit (a) the athletic
          team or program with which the coach was affiliated; or (b) another athletic team or
          program at the College.

3.        All Evidence that Rick Singer advised Clients that the term “side door” referred to
          preferential admissions treatment for prospective students whose families had, either
          directly or indirectly, made or agreed to make a payment to a program of the College.

4.        All Evidence that Rick Singer (a) advised Clients that any College or College staff knew
          about, approved of, or authorized any “side door” arrangement; or (b) otherwise gave
          Clients incorrect information about the scope or nature of his relationships with Colleges
          or College staff.

5.        All Evidence that, in communications with Clients, Rick Singer (a) characterized
          Payments to any coach, athletic program, or College as lawful, permissible, legitimate, or
          “above board”; (b) otherwise described such Payments in any way tending to indicate
          that the Payments would be made in good faith or would not violate the law; or (c) did
          not describe Payments to Colleges as “bribes” or using other language suggesting
          impropriety.

6.        All Evidence that Rick Singer advised Clients that Colleges afforded athletic coaches the
          discretion to (a) utilize preferential admission “slots” based on factors other than athletic
          skill; or (b) allocate preferential admission “slots” to prospective students who would not
          necessarily participate in NCAA competition.


 AMERICAS 101120415                                 2
          Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 4 of 6



7.        With regard to all Payments that the Government categorizes as “bribes,” all Evidence
          that (a) the relevant Clients intended the Payment to be transferred to a College; (b) the
          relevant Clients were told that the Payment would be transferred to the College; or (c) the
          Payment actually was transferred to the College.

8.        All Evidence that Rick Singer introduced any misrepresentations into the admissions
          materials of any applicant (including any “common app” or athletic resume) without the
          Client’s knowledge or without the applicant’s knowledge; including all Evidence that
          Rick Singer had control over the final submission of the admissions materials of any
          applicant (including any “common app” or athletic resume).

9.        All evidence that Rick Singer, Mark Riddell, or others altered ACT scores, SAT scores,
          or any other test scores without the Clients’ knowledge or without the applicants’
          knowledge.

10.       All evidence that Rick Singer or his employees misrepresented themselves as Clients in
          communications with the College Board or the Educational Testing Service.

11.       All statements Singer made to anyone regarding his representations to Clients (a) about
          what any Payments were for, or where any Payments would go; (b) about the Colleges’
          awareness or lack of awareness regarding the purpose of the Payments; or (c) about any
          incorrect information in the admissions materials of any applicant (including any
          “common app” or athletic resume).

12.       All Evidence that Rick Singer discouraged Clients from speaking to College employees
          about Payments that the Client or Rick Singer had made to the Colleges or to any College
          programs.

13.       All Evidence that Rick Singer diverted any portion of Payments from Clients, without the
          Clients’ knowledge, (a) for himself or for The Key; or (b) to pay money to a College
          employee personally, rather than to the College or one of its programs.

14.       All Evidence that Rick Singer advised Clients that they should route money to help fund
          academic, athletic, or other school programs at Educational Institutions through The Key,
          as opposed to delivering the money directly to the Educational Institutions.

15.       All Evidence that Rick Singer wanted Clients to make Payments through The Key, rather
          than directly to Colleges or College programs, because this enabled him to divert a
          portion of the Payments, without the Client’s knowledge, to himself, to The Key, or to an
          athletic coach personally.

                      Evidence Regarding Colleges’ Knowledge of and Attitudes Toward
                                           the Alleged Conduct

16.       All Evidence that any College’s Personnel understood or agreed that whether a
          prospective student-athlete would receive preferential admissions treatment would not
          necessarily be determined solely based on the prospective student-athlete’s athletic skill.



 AMERICAS 101120415                                 3
          Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 5 of 6



17.       All Evidence that any College’s Personnel were aware that prospective students whose
          families had made Payments, or had agreed to make Payments, to any of the College’s
          athletic programs, either directly or indirectly, had been promised or afforded (a) slots on
          College athletic teams; or (b) any other form of preferential admissions treatment.

18.       All Evidence that any College coach or other employee was (a) encouraged to recruit
          prospective students whose families could or likely would make donations to the College
          or its sports programs (whether directly or through a third party), either as potential
          student-athletes or as team managers and support staff; or (b) rewarded or praised for
          doing so.

19.       All Evidence that, at any College, the acceptance rate for prospective students whose
          families could or likely would make donations to the College was higher than the overall
          acceptance rate.

20.       All Evidence of communications between Rick Singer and the administration, admissions
          department, or advancement office at any College.

21.       All Evidence of communications between any College’s athletic department staff and that
          College’s advancement office or admissions office concerning the potential for donations
          by an applicant’s or student’s family.

22.       All Evidence relating to the fundraising-related practices, procedures, or cultures at any
          College.

23.       All Evidence of any College soliciting donations from the parents of any applicant or
          student-athlete.

24.       All Evidence that admissions staff at any College were aware that the admissions
          materials of any applicant (including any “common app” or athletic resume) contained a
          misrepresentation.

                                  Additional Categories of Evidence

25.       All Evidence concerning any inquiries or investigations by or on behalf of a College,
          including compliance or internal audit reports, concerning Rick Singer’s activities,
          including (a) an unredacted copy of UCLA’s July 2014 report of a compliance
          investigation relating to student-athlete admissions; (b) an unredacted copy of
          Georgetown University’s internal investigation into Gordon Ernst’s recruitment practices;
          and (c) any investigation report prepared in connection with Rick Singer’s activities by or
          on behalf of USC.

26.       All Evidence concerning any inquiries or investigations by or on behalf of a College,
          including compliance or internal audit reports, concerning (a) interactions between the
          College’s athletics department and its advancement office; (b) interactions between the
          College’s admissions office and its advancement office; or (c) any individuals that have
          entered into cooperation agreements with the government.



 AMERICAS 101120415                                4
          Case 1:19-cr-10080-NMG Document 699-1 Filed 12/18/19 Page 6 of 6



27.       All statements Singer made to financial advisors, employers, or other referral sources to
          persuade them to refer Clients to him.

28.       All Evidence concerning benefits or things of value Singer gave to or received from
          financial advisors, employees, or other of his referral sources as part of his referral
          relationship with them.

29.       All statements Singer made to Clients, defendants, or alleged conspirators in which he is
          alleged to have warned them of the Government investigation in violation of his
          obligations to the Government.

30.       All statements the Government made to Singer as to what he should say to Clients,
          defendants or alleged coconspirators in his conversations with them, and any criticisms or
          comments the Government made to him about such conversations.

31.       For every prospective government witness, including every individual identified in the
          government’s “no-contact” letter of July 1, 2019: a written description of all promises,
          rewards, and inducements given to the witness; a copy of any promise, reward, or
          inducement reduced to writing; a copy of the witness’s criminal record; and a written
          description of any criminal cases pending against the witness.

32.       All Evidence concerning communications between Rick Singer and Donna Heinel that
          occurred outside the presence of Clients (see, e.g., ECF No. 3-3, ¶ 187, No. 1:19-mj-
          6087).

                                                ⁎⁎⁎⁎⁎

Each of the requests is continuing in nature. We request prompt notice in the event that any
responsive evidence or information comes to the government’s attention at any time.

If the government declines to provide any category of evidence and information that this letter
requests, please (within 14 days) state the basis for your position in writing. If the government
takes the position that it has already produced evidence or information that this letter requests,
please (within 14 days) so confirm in writing, identify the Bates ranges corresponding to each
request, and agree to produce as soon as practicable any additional responsive evidence or
information that may come within your possession in the future.

Sincerely,

Counsel to the defendants




 AMERICAS 101120415                                 5
